FORM VAN−049t


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                     Case No.: 4:20−bk−01619−BMW

   JESUS IVAN GARCIA MONTIJO                               Chapter: 13
   6710 S PORTUGAL AVE
   TUCSON, AZ 85757
   SSAN: xxx−xx−9192
   EIN:

Debtor(s)


                                           NOTICE OF HEARING

 A hearing in the above−entitled cause will be held at the U.S. Bankruptcy Court, James A. Walsh Courthouse, 38 S.
Scott Avenue, Courtroom 446, Tucson, AZ before the Honorable Brenda Moody Whinery on 4/14/20 at 10:45 AM
to consider and act upon the following matter(s):

CHAPTER 13 CASE MANAGEMENT STATUS HEARING.



Parties may also appear for the hearing at U.S. Courthouse and Federal Building, 230 N. 1st Avenue, Courtroom
301, Phoenix, AZ.


Any response or objection shall be filed pursuant to Local Bankruptcy Rule 9013−1(c) or as set forth by the Court
within this notice.




Date: February 26, 2020

Address of the Bankruptcy Clerk's Office:                  Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                         George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




     Case 4:20-bk-01619-BMW            Doc 15 Filed 02/26/20 Entered 02/26/20 10:12:30                    Desc
                                       Notice of Hearing Page 1 of 1
